DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Declaration under 37 CFR 1.132 filed 10/29/2021 is insufficient to overcome the rejection of claim 21 under 35 U.S.C. §102(b) based upon Kozick as set forth in the last Office action because: It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims. It is noted that the features cited by Declarant (e.g. narrowband signals and far-field imaging) are not recited or reflected in the claims.  See MPEP § 716.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/29/2021, with respect to claims 21 and 30 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn. 
Allowable Subject Matter
Claims 21-38 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Hoctor, Ralph T., and Saleem A. Kassam. "The unifying role of the coarray in aperture synthesis for coherent and incoherent imaging." Proceedings of the IEEE 78, no. 4 (1990): 735-752) teaches a process of defining a plurality of sets of weights for the sensor elements in a sparse array (see e.g. eqns. 32 and 33 and all associate description), calculating a component of an image element value from each of the sets of weights, summing the weighted image element values to produce a composite intensity image (see e.g. eqn. 35 and all associated description), wherein the sparse array has a co-array (see e.g. Incoherent Aperture Synthesis), and where the weights are defined over the co-array (“...M coarray weights...”). However, the disclosed functions appear to be weighting of a linear array of values which is not inherently the same thing is generating a weighting mask. Therefore, the instant claims can be reasonably seen as distinct from the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793